Citation Nr: 1435067	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying a petition to reopen service connection for a back disability.  In a June 2012 decision, the Board reopened the claim of service connection and remanded the matter on the merits.


FINDING OF FACT

A back disability, diagnosed as degenerative disc disease, is not attributable to service.  


CONCLUSION OF LAW

A back disability, degenerative disc disease, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  The Board previously remanded this case for an opinion by an orthopedic surgeon, which was completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs reflect that the Veteran was involved in a December 1988 motor vehicle accident (MVA) in which he sustained a head trauma and had a transient coma.  There was gradual improvement following the accident.  He suffered a mild brain contusion as well as multiple abrasions and lacerations of the back.  

A June 1989 post-service VA examination did not reveal any residuals of the inservice injury with regards to the back.  VA medical records dated in the 2000's reveal complaints of low back pain and treatment for such, including steroid injections.  A December 2004 magnetic resonance imaging (MRI) revealed mild to moderate degenerative disc disease at L4/5 and L5/S1.  May 2010 x-rays confirm the presence of disc disease.  

The Veteran was examined by VA in August 2011 which also yielded a diagnosis of degenerative disc disease.  The examiner noted that the Veteran was involved in an inservice MVA which resulted , in pertinent part, with abrasions of the spine, but normal x-rays.  There was no record of complaints until 2003, when the Veteran reported having low back pain which he said was due to the MVA.  The examiner noted that the Veteran had been employed in a physically demanding field (in the oil fields) since 1994.  Taking into consideration the foregoing, the examiner opined that the Veteran's low back pain was less likely than not related to, a residual of, or a progression of the motor vehicle accident which occurred while on active duty.  The rationale was that there was no evidence of musculoskeletal disability of the lumbar spine during the initial year post-service and the Veteran remained silent with regard to complaints of low back pain between 1989 and 2003, fourteen years.  Thus, this evidence did not substantiate a link between the 2003 complaints and the MVA in service.  

The Board  identified deficiencies within the August 2011 opinion and remanded the case for an adequate opinion.  In July 2012, the Veteran was afforded another examination by an orthopedic surgeon.  This examiner also confirmed that the Veteran has low back pain due to degenerative disc disease.  He also concurred that the diagnosis was not related to the MVA during service.  The pertinent inservice and post-service evidence was reviewed.  The examiner opined that it was not at least as likely as not that the Veteran's current back disability is etiologically related to the injuries from the 1988 MVA, but that the current back disability is secondary to the natural progress of degeneration of his lumbar spine that was likely accelerated by the type of manual labor he performed over the course of many years.  He emphasized that his opinion was not based solely on a lack of evidence of musculoskeletal symptomatology during the first year after the MVA.  He noted that in 1991, the Veteran was seen by two physicians at the VA medical center and they made no mention of any complaints of low back pain.  Also, the Veteran was able to perform work in the farming/ranching field as well as in the oil field area.  Therefore his functioning was inconsistent with the MVA leading to the current low back pain.  He went on to note that although trauma from an MVA can lead to chronic low back pain, it was unlikely that the Veteran's accident caused the degenerative changes that later developed, but rather, those degenerative changes were related to his age and nature of his occupations.  In addition, the examiner indicated that the documented inservice injuries were of skin abrasions and not radiographic findings that were commonly associated with back trauma such as vertebral body fracture or facet joint dislocations.  Such injuries were not seen on the initial radiographs or on the subsequent radiographs and MRI.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the July 2012 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  He is also an orthopedic surgeon.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  It was also previously noted that the this case involves complex medical questions.  Therefore, the medical expert opinion is  more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Since the most probative evidence of record establishes that the current low back disability, degenerative disc disease, is not attributable to service, service connection is not warranted.  



ORDER

Service connection for a low back disability, degenerative disc disease, is denied.



____________________________________________
K PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


